Citation Nr: 0000603	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-14 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist fracture.  
2. Entitlement to a compensable rating for residuals of a 
left elbow fracture.  
3. Entitlement to a compensable rating for residuals of a 
left pelvis fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from December 1973 to December 
1976 and from September 1978 to September 1988.  

This matter came to the Board of Veterans' Appeal (Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision, the RO granted service 
connection for residuals of a right wrist fracture, residuals 
of a left elbow fracture and residuals of a left pelvis 
fracture.  The veteran's disagreement with the assigned 
ratings led to this appeal.  The veteran testified before the 
undersigned Member of the Board at a hearing at the RO in 
March 1998.  In June 1998, the Board remanded the case to the 
RO for additional development, and it is now before the Board 
for further appellate consideration.  

In response to the Board's remand, the RO arranged for a VA 
examination of the veteran, which was conducted in July 1998.  
In March 1999, the RO returned the examination report to the 
examiner for opinions requested by the Board, but the 
examiner's response, dated in April 1999, does not, in the 
Board's opinion, address the questions of whether, for each 
disability at issue, there would be additional limits on 
functional use on repeated use or during flare-ups, nor does 
the examiner's response provide an opinion as to the impact 
of each of the veteran's service-connected disabilities on 
his ability to work.  Further, the Board had requested that 
additional X-ray studies be obtained in conjunction with the 
examination, but this was not done.  Under the circumstances, 
the Board will request that the RO arrange for an additional 
examination and medical opinions pertaining to the veteran's 
service-connected disabilities.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes that in the report of the July 1998 VA 
examination, the examiner reported that the veteran was 
currently using no type of brace or support, that he 
currently took no medication and said he had received no 
medical evaluation or definitive treatment since 1995.  In a 
statement dated in June 1999, the veteran reported that he 
was currently using a right wrist brace issued by VA in 
Kansas City and that he was taking Ibuprofen issued by VA in 
Kansas City for pain in his right wrist and left elbow.  He 
also stated that he was currently unemployed because of the 
pain from his right wrist, left elbow and left pelvis 
fracture.  The veteran's statement indicates that there may 
be available VA treatment records pertinent to his claim, and 
those records should be obtained.  In addition, the RO should 
request that the veteran clarify whether he is raising the 
issue of entitlement to a total rating based on 
unemployability due to service connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from whom he has 
received treatment for any of his 
service-connected disabilities at any 
time since July 1998.  In any event, 
the RO should obtain and associate 
with the claims file outpatient 
treatment records for the veteran from 
the VA medical center in Kansas City, 
Missouri, dated from July 1998 to the 
present.  
2. The RO should also request that the 
veteran clarify whether he is claiming 
entitlement to a total rating based on 
unemployability due to service-
connected disabilities.  
3. Then, the RO should arrange for VA 
examination of the veteran by a board 
certified orthopedist, if available, 
to determine the nature and extent of 
the veteran's residuals of a right 
wrist fracture, residuals of a left 
elbow fracture and residuals of a left 
pelvis fracture.  All indicated 
studies, including, but not limited 
to, X-rays and range of motion studies 
in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use should be described for the right 
wrist, left elbow and left pelvis.  
The physician should be requested to 
describe for each joint involved any 
objective evidence of pain and any 
functional loss due to pain.  The 
physician should also express, for 
each involved joint, an opinion 
concerning whether there would be 
additional limits on functional use on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups for each joint.  If this is 
not feasible, the physician should so 
state.  The physician should also 
provide an opinion concerning the 
impact of each of the veteran's 
service-connected disabilities on his 
ability to work.  The rationale for 
all opinions expressed should also be 
provided.   The claims file must be 
made available to the physician for 
review, and the physician should 
state, in writing, that he has 
reviewed the veteran's claims file.  
4. Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.   If any 
development is incomplete, the RO 
should take appropriate corrective 
action.  
5. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the claims on 
appeal.  The RO should consider 
38 C.F.R. § 4.10 regarding the effect 
of each disability on the veteran's 
ordinary activity and should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4.  The 
RO should also consider 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint and 
38 C.F.R. § 4.59 regarding painful 
motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  
6. In addition, if the veteran states 
that he is claiming entitlement to a 
total rating based on unemployability 
due to service-connected disabilities, 
the RO should undertake any indicated 
development, adjudicate the claim and 
inform the veteran of its decision, 
along with his appellate rights if the 
decision is adverse to him.  
7. If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or a notice of 
disagreement is received with respect 
to any other matter, the RO should 
issue a supplemental statement of the 
case addressing all issues in 
appellate status.  The veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




